—Judgment, Supreme Court, New York County (Barbara Howe, J.), entered May 5, 2000, which, after a nonjury trial with respect to damages, inter alia, awarded plaintiff the sum of $996,950, plus interest, costs and disbursements, unanimously affirmed, without costs.
*300Examination of the trial record discloses no basis for setting aside the trial court’s determination as to the damages sustained by plaintiff when his artwork was damaged or destroyed in a fire attributable to defendant’s negligence, since the proof, including extensive documentary evidence and uncontroverted testimony from an expert art appraiser concerning the value of the damaged or destroyed artwork (see, Jenkins v Etlinger, 55 NY2d 35, 39; A & B Enters, v Hartford Ins. Co., 198 AD2d 389, 390), is amply supportive of the trial court’s award (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495; 318 E. 93 v Ward, 276 AD2d 277). Nor should the award have been reduced by commissions that would have been paid to galleries had the lost artwork been sold, since, according to the proof, the lost artwork was part of plaintiffs private collection and, as such, was not for sale (see, Indemnity Ins. Co. v Art Students League, 225 AD2d 398).
We have considered defendant’s remaining arguments and find them unavailing. Concur — Williams, J. P., Ellerin, Saxe and Buckley, JJ.